Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election of Species A (Claims 1-12) in the reply filed on 07/01/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (US 2015/0194444).
Regarding claim 1, Koo teaches a display device (Fig. 1-12, [0036-0138]) comprising:
a display area (DA in Fig. 1 and 3, [0040]) including a plurality of signal lines (D1~Dm/G1~Gn in Fig. 1 and 3, [0041]), the plurality of signal lines (D1~Dm/G1~Gn in Fig. 1 and 3, [0041]) including a plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]);
a plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]) disposed in a non-display area (PA in Fig. 1 and 3, [0040]) that is adjacent to the display area (DA in Fig. 1 and 3, [0040]) and connected to the plurality of gate lines (G1~Gn in Fig. 1 and 3, [0041]); and
a driving power transmitting line (VSS1/471a/87/477a/472a/478a in Fig. 4, 6 and 8-12, [0066-0072, 0110, 0133-0134]) disposed in the non-display area (PA in Fig. 1 and 3, [0040]) and providing a driving power to the plurality of gate drivers (Fig. 4, 6 and 8, [0066-0072, 0110]),
wherein the driving power transmitting line (VSS1/471a/87/477a/472a/478a in Fig. 4, 6 and 8-12, [0066-0072, 0110, 0133-0134]) includes a first driving power transmitting line (87, and/or the line including 477a, 472a and 478a in Fig. 6 and 8-12) and a second driving power transmitting line (471a in Fig. 6 and 8-10) overlapping each other (Fig. 8-12, 471a is overlapping with 87 in a plan view and 471a is overlapping with the line including 477a, 472a and 478a in a tilted direction) with an insulating layer (180 or 140 in Fig. 9-12, [0133]) disposed therebetween (Fig. 9-13), 
wherein the first driving power transmitting line (87, and/or the line including 477a, 472a and 478a in Fig. 6 and 8-12) and the second driving power transmitting line (471a in Fig. 6 and 8-10) are connected with each other (Fig. 8-12) through a plurality of contact holes (187 in Fig. 8-10, [0133]) formed in the insulating layer (180 or 140 in Fig. 9-12, [0133]), and
wherein the plurality of contact holes (187 in Fig. 8-10, [0133]) is disposed in a plurality of regions (Fig. 8) respectively overlapping the plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]) in a direction (the horizontal direction in Fig. 6 and 8) parallel to an extending direction (Fig. 6 and 8) of the plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]).
Regarding claims 2-3, Koo also teaches the following elements:
(Claim 2) the first driving power transmitting line (87, and/or the line including 477a, 472a and 478a in Fig. 6 and 8-12) is disposed adjacent to (Fig. 8) the plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]) and connected to (Fig. 6 and 8) the plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]), and the second driving power transmitting line (471a in Fig. 6 and 8-10) is connected to the first driving power transmitting line (87, and/or the line including 477a, 472a and 478a in Fig. 6 and 8-12) through the plurality of contact holes (187 in Fig. 8-10, [0133]).
(Claim 3) the plurality of signal lines (D1~Dm/G1~Gn in Fig. 1 and 3, [0041]) further includes a plurality of data lines (D1~Dm in Fig. 1 and 3, [0041, 0127]), and wherein the first driving power transmitting line (the line including 477a, 472a and 478a in Fig. 6 and 8-12) is disposed on a same layer ([0120-0124]) as the plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]), and the second driving power transmitting line (471a in Fig. 6 and 8-10) is disposed on a same layer ([0127]) as the plurality of data lines (D1~Dm in Fig. 1 and 3, [0041, 0127]).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2011/0128485).
Regarding claim 6, Kim (US 2011/0128485) teaches a display device (Fig. 3-5, [0042-0062]) comprising:
a display area (Fig. 3-4) including a plurality of signal lines (DL1~DLm/GL1~GLn in Fig. 3-4, [0042]), the plurality of signal lines (DL1~DLm/GL1~GLn in Fig. 3-4, [0042]) including a plurality of gate lines (GL1~GLn in Fig. 3-4, [0042]);
a plurality of gate drivers (210/210a/210b in Fig. 3-4, [0042]) disposed in a non-display area (Fig. 3-4) that is adjacent to the display area (Fig. 3-4) and connected to the plurality of gate lines (GL1~GLn in Fig. 3-4, [0042]); and
a driving power transmitting line (260/260a/260b in Fig. 4-5, [0053-0062]) disposed in the non-display area (Fig. 4) and providing a driving power ([0054]) to the plurality of gate drivers (210/210a/210b in Fig. 3-4, [0042]), 
wherein the driving power transmitting line (260/260a/260b in Fig. 4-5, [0053-0062]) includes a first driving power transmitting line (260a in Fig. 5) and a second driving power transmitting line (260b in Fig. 5) overlapping each other (Fig. 5) with an insulating layer (205 and/or 207 in Fig. 5, [0055]) disposed therebetween, 
wherein the first driving power transmitting line (260a in Fig. 5) includes a first portion (the left potion of 260a or the right portion of 260a in Fig. 5) and a second portion (the right potion of 260a or the left potion of 260a, respectively, in Fig. 5) that are separated from each other by a cutout (Fig. 5), and
wherein the first driving power transmitting line (260a in Fig. 5) includes a pad portion (the inherently end portion of 260a on the TFT substrate 201 in Fig. 4, [0055]) that provides the driving power ([0054]), and the first portion (the left potion of 260a or the right portion of 260a in Fig. 5) is connected to (Fig. 4-5) the pad portion (the inherently end portion of 260a on the TFT substrate 201 in Fig. 4, [0055]).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by In (US 2020/0035162).
Regarding claim 7, In teaches a display device (Fig. 15, Fig. 1-11, [0055-0153]) comprising:
a display area (Fig. 1) including a plurality of signal lines (DL1~DLm/SL1~SLn in Fig. 1, [0058]), the plurality of signal lines (DL1~DLm/SL1~SLn in Fig. 1, [0058]) including a plurality of gate lines (SL1~SLn in Fig. 1, [0058]);
a plurality of gate drivers (110/ST1~STn in Fig. 1 and 15, [0079]) disposed in a non-display area (Fig. 1 and 15) that is adjacent to the display area (Fig. 1 and 15) and connected to the plurality of gate lines (Fig. 1 and 15, [0091]); and
a driving power transmitting line (VGH/301/302/303/C22 in Fig. 15, [0065, 0152-0153]) disposed in the non-display area (Fig. 1 and 15) and providing a driving power ([0065]) to the plurality of gate drivers (110/ST1~STn in Fig. 1 and 15, [0079]), 
wherein the driving power transmitting line (VGH/301/302/303/C22 in Fig. 15, [0065, 0152-0153]) includes a first driving power transmitting line (303/C22 in Fig. 15) and a second driving power transmitting line (302 in Fig. 15, Fig. 4) overlapping each other (Fig. 15, Fig. 10-11) with an insulating layer (52 in Fig. 11, [0138]) disposed therebetween (Fig. 15, Fig. 10-11), 
wherein the first driving power transmitting line (303/C22 in Fig. 15) includes a first portion (303 in Fig. 15) and a second portion (C22 in Fig. 15) that are separated from each other by a cutout (Fig. 15),
wherein the first driving power transmitting line (303/C22 in Fig. 15) includes a pad portion (the inherently end portion of 302/VGH line, Fig. 1 and FIg. 15) that provides the driving power ([0065]), and the first portion (303 in Fig. 15) is connected (Fig. 1 and Fig. 15, indirectly/electrically connected to) to the pad portion (the inherently end portion of 302/VGH line, Fig. 1 and Fig. 15), and 
wherein a first length of the first portion (the length of 303 along the second direction in Fig. 15) is shorter (Fig. 15) than a second length of the second portion (the length of C22 along the second direction in Fig. 15).
Regarding claims 8-9, In also teaches the following elements:
(Claim 8) the first portion (303 in Fig. 15) of the first driving power transmitting line (303/C22 in Fig. 15) is connected with the second driving power transmitting line (302 in Fig. 15, Fig. 4) through a first contact hole (CH1 in Fig. 15, Fig. 11) that is formed in the insulating layer (52 in Fig. 11, [0138]), and wherein the first contact hole (CH1 in Fig. 15, Fig. 11) is disposed adjacent to the pad portion (the inherently end portion of 302/VGH line, Fig. 1 and Fig. 15) in a direction that is parallel to an extending direction of the plurality of gate lines (Fig. 1 and 15, the CH1 is adjacent to the inherently end portion of 302/VGH line in the first direction in Fig. 1 and 15 compared to the components at the right side of the display panel, for example the right vertical portion of 171 or the right most column of pixels PX in Fig. 1 ) without overlapping the plurality of gate drivers (Fig. 15, CH1 is not overlapped with STn in the plan view of Fig. 15).
(Claim 9) the second portion (C22 in Fig. 15) of the first driving power transmitting line (303/C22 in Fig. 15) is connected with the second driving power transmitting line (302 in Fig. 15, Fig. 4) through a plurality of second contact holes (the contact hole CH3 corresponding to C22, Fig. 15, Fig. 11, [0153]) formed in the insulating layer (52 in Fig. 11, [0138]), and wherein the plurality of second contact hole (the contact hole CH3 corresponding to C22, Fig. 15, Fig. 11, [0153]) is disposed in the direction (the first direction in Fig. 1 and 15) that is parallel to the extending direction (the first direction in Fig. 1 and 15) of the plurality of gate lines (SL1~SLn in Fig. 1, [0058]) and overlaps (Fig. 15, CH3 corresponding to C22 is overlapped with STn along the first direction in Fig. 15) one or more of the plurality of gate drivers (110/ST1~STn in Fig. 1 and 15, [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claim 1 above, and further in view of Kim (US 2017/0343868).
Regarding claim 4, Koo does not teach the following elements. 
Kim (US 2017/0343868) teaches the following elements:
(Claim 4) the plurality of gate drivers (210/220 in Fig. 1 and 3-4, [0060-0063, 0077-0078]) is attached to a side surface (Fig. 1 and 3-4, [0060-0063, 0077-0078]) of the display device (Fig. 1 and 3-4, [0060-0063, 0077-0078]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2017/0343868) for the system of Koo such that in the system of Koo, 
(Claim 4) the plurality of gate drivers is attached to a side surface of the display device.
The motivation is that the size of the bezel area corresponding to the non-display area NDA may be reduced (Kim (US 2017/0343868), [0063, 0078]).
Regarding claim 5, Koo also teaches the following elements:
(Claim 5) the plurality of signal lines (D1~Dm/G1~Gn in Fig. 1 and 3, [0041]) further includes a plurality of data lines (D1~Dm in Fig. 1 and 3, [0041, 0127]), and wherein the first driving power transmitting line (the line including 477a, 472a and 478a in Fig. 6 and 8-12) is disposed on a same layer ([0120-0124]) as the plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]), and the second driving power transmitting line (471a in Fig. 6 and 8-10) is disposed on a same layer ([0127]) as the plurality of data lines (D1~Dm in Fig. 1 and 3, [0041, 0127]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over In as applied to claim 9 above, and in view of Koo (US 2015/0194444).
Regarding claim 10, In also teaches that the plurality of signal lines (DL1~DLm/SL1~SLn in Fig. 1, [0058]) further includes a plurality of data lines (DL1~DLm in Fig. 1, [0058]). In does not teach the following elements.
Koo also teaches the following elements:
(Claim 10) the first driving power transmitting line (the line including 477a, 472a and 478a in Fig. 6 and 8-12) is disposed on a same layer ([0120-0124]) as the plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]), and the second driving power transmitting line (471a in Fig. 6 and 8-10) is disposed on a same layer ([0127]) as the plurality of data lines (D1~Dm in Fig. 1 and 3, [0041, 0127]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koo for the system of In such that in the system of In, 
(Claim 10) the first driving power transmitting line is disposed on a same layer as the plurality of gate lines, and the second driving power transmitting line is disposed on a same layer as the plurality of data lines.
The motivation is to reduce power consumption and heat generation of the gate driver (Koo, [0114, 0130]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0128485) as applied to claim 6 above, and further in view of Kim (US 2017/0343868).
Regarding claim 11, Kim (US 2011/0128485) does not teach the following elements. 
Kim (US 2017/0343868) teaches the following elements:
(Claim 11) the plurality of gate drivers (210/220 in Fig. 1 and 3-4, [0060-0063, 0077-0078]) is attached to a side surface (Fig. 1 and 3-4, [0060-0063, 0077-0078]) of the display device (Fig. 1 and 3-4, [0060-0063, 0077-0078]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2017/0343868) for the system of Kim (US 2011/0128485) such that in the system of Kim (US 2011/0128485), 
(Claim 11) the plurality of gate drivers is attached to a side surface of the display device.
The motivation is that the size of the bezel area corresponding to the non-display area NDA may be reduced (Kim (US 2017/0343868), [0063, 0078]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0128485) in view of Kim (US 2017/0343868) as applied to claim 1 above, and further in view of Koo (US 2015/0194444).
Regarding claim 12, Kim (US 2011/0128485) also teaches that the plurality of signal lines (DL1~DLm/GL1~GLn in Fig. 3-4, [0042]) further includes a plurality of data lines (D1~Dm in Fig. 3, [0042]), and wherein the first driving power transmitting line (260a in Fig. 5) is disposed on a same layer ([0055]) as the plurality of gate lines (GL1~GLn in Fig. 3-4, [0042]), Kim (US 2011/0128485) does not teach the following elements.
Koo also teaches the following elements:
(Claim 12) a second driving power transmitting line (471a in Fig. 6 and 8-10) is disposed on a same layer ([0127-0130]) as the plurality of data lines (D1~Dm in Fig. 1 and 3, [0041, 0127]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koo for the system of Kim (US 2011/0128485) in view of Kim (US 2017/0343868) such that in the system of Kim (US 2011/0128485) in view of Kim (US 2017/0343868), 
(Claim 12) the second driving power transmitting line is disposed on a same layer as the plurality of data lines.
The motivation is to reduce power consumption and heat generation of the gate driver (Koo, [0114, 0130]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871